DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 05/02/2022.

Status of Claims


Claims 1, 9,  and 15 have been amended. 
Claims 1-19 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.


Response to Arguments

Applicant's arguments filed on 04/04/2022 regarding the 35 U.S.C. 101 rejection of claims 1-19 have been fully considered. The Applicant argues that the claims, as amended, incorporate a practical application such as a computer platform that “integrates the historical project metrics” contributed by various users, “into a specified data format for processing”, and “an automated agent created and deployed to automate probe and to receive on-going project metrics”.  These technical features provide improvements to a computing platform. The Applicant refers to paragraph [0020] which refers to an “application programming interface (API) that allow for integration with data harvesting practice…” which can “reduce…hardware processor cycle time”.  It is believed that reducing “hardware processor cycle time” implies an improvement to the functioning of a computer.
The Examiner submits that improving hardware processor cycle time is an improvement to the function of a computer. The Applicant’s specification in paragraph  [0020] states that “…such integration may reduce computer system or hardware processor cycle time in processing fragmented information”. However, the Applicant's claim nor specification identifies a specific structure that reduces/improves computer system or hardware processor cycle time.  As per MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. For example, in the Enfish case, the court found that the claims were directed towards the improvement of computer functionality because the claim recited the specific data structure (e.g. self-referential table) which is described in the specification as improving the way computers store and retrieve data from memory. Therefore, the Applicant's claimed features do not provide a practical application (i.e. improvement) due to the lack of details on a specific structure that improves processing cycle time. For this reason, the 35 U.S.C. 101 rejection is maintained.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method of Collecting Project Metrics to Optimize Distributed Development Efforts”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. managing personal behavior), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-19 are directed to a statutory category, namely a machine (claims 1-8), a process (claims 9-14) and a manufacture (claims 15-19).
Step 2A(1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity, based on the following claim limitations: “users contribute historical project metrics and submit a request for project planning, execution plan, and task split; perform analysis of productivity factors, including affinities between data centers, to define an impact on a team composition and task split on a project development; identification of one or more split points…quantifying a split impact…; identify trade-offs for client metrics and develop a set of contours for different development options, determining the team composition and task splits and the impact of a team composition and task split on the project development; assigning the task splits to corresponding target workers; and probe and receive on-going project metrics; create a task and notify the target worker, responsive to acceptance of the execution plan”. These claims describes a process of assisting a user to assess and plan a distributed development project which involves project management and task/resource allocation. Dependent claims 2-8, 10-14, and 16-19 further define the assessing, planning, management and task/resource allocation aspects of independent claims 1, 9, and 15. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior (e.g. social activities, teaching, and following rules or instructions) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-19 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. Independent claims 1, 9, and 15 recite additional elements of SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, the API interface allow a user to register to contribute automatically the historical project metrics, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer processing device, an automated agent to automate probe, automatically {create a task in an electronic work planner}, automatically sending text messaging (claims 1, 9, and 15), a computer-implemented method (claim 9), and a computer readable storage medium storing a program of instructions executable by a machine (claim 15). Dependent claims 2, 7, 8, and 14 include additional elements of a dashboard, an application programming interface (API) (claim 2), an enablement agent, an electronic work planner, electronic-mail (claims 7 and 14), and a memory device coupled to the one or more hardware processors (claim 8). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. Details on how the specified data format such as in Fig. 2 improves a computer’s processing time is missing from the Applicant’s specification.  Therefore, the additional elements are viewed as computing, software, and display components that are used to perform the abstract idea of analyzing project metrics, allocating task and resource assignments, and communicating results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-19 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1, 9, and 15 recite additional elements of an SaaS platform, an application programming interface, integrate the historical project metrics into a specified data format for processing, the API interface allow a user to register to contribute automatically the historical project metrics, a productivity factor analyzer, a task splitter processing device, an indifference curve identifier processing device, a development optimizer processing device, an automated agent to automate probe, automatically {create a task in an electronic work planner}, automatically sending text messaging (claims 1, 9, and 15), a computer-implemented method (claim 9), and a computer readable storage medium storing a program of instructions executable by a machine (claim 15). Dependent claims 2, 7, 8, and 14 include additional elements of a dashboard, an application programming interface (API) (claim 2), an enablement agent, an electronic work planner, electronic-mail (claims 7 and 14), and a memory device coupled to the one or more hardware processors (claim 8). Per the Applicant’s specification, the SaaS platform is a software application running on a cloud infrastructure [0059];  the API are interfaces executed via the SaaS platform [0037]; a data format is defined for storing the historical project metrics ([0037] and Fig. 2); the productivity factor analyzer and the task splitter processing device are hardware processors with program instructions ([0006] and [0007]); a client indifference curves identifier processing device includes a set of questionnaires to identify the acceptable trade-off for various metrics of the client [0031]; a development optimizer runs on one or more hardware processing devices (i.e. software) (original claim 1); automated agent to automate probe is interpreted as software implemented by a computer to automate probing activity; automatically create a task in an electronic work planner is interpreted as automation by way of a computer and electronic organization tool;  automatically sending text messaging is a form of automated electronic communication by way of a computer; a computer readable medium includes a portable computer diskette, a hard disk, RAM, ROM, etc. [0083]; the dashboard is an interface executed via the SaaS platform [0037]; an enablement agent is software running on a hardware processor [0037]; electronic-mail is a form of electronic communication; and the memory device is storage for the historical project data [0037]. These additional elements are viewed as mere instructions to apply or implement the abstract idea of analyzing project metrics and allocating task assignments on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624